DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 12/19/2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10-12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Snyder (US 2020/0091340).
With regard to claim 1, Snyder teaches, in Fig 1, a structure for an extended-drain metal-oxide-semiconductor device, the structure comprising: a substrate (109); a first source/drain region (102) and a second source/drain region (101) in the substrate; a gate electrode (110, 111) over the substrate, the gate electrode having a sidewall, and the gate electrode laterally positioned between the first source/drain region and the second source/drain region; and a buffer dielectric layer (113-115, 122, 125) including a first dielectric layer (114), the first dielectric layer having a first portion positioned between the substrate and the gate electrode (thicker portion), the first dielectric layer having a second portion (region of 114 below 115 in the figure) positioned on the substrate laterally between the sidewall of the gate electrode and the first source/drain region, the first portion of the first dielectric layer having a first thickness, and the second portion of the first dielectric layer having a second thickness that is less than the first thickness (see figure).
With regard to claim 10, Snyder teaches, in Fig 1, a bilayer spacer (115, relevant portion of 122) positioned on the second portion of the first dielectric layer.
With regard to claim 11, Snyder teaches, in Fig 1, that the bilayer spacer includes a second dielectric layer (115) with a section on the second portion of the first dielectric layer, and the buffer dielectric layer includes the section of the second dielectric layer.
With regard to claim 12, Snyder teaches, in Fig 1, that the first dielectric layer and the second dielectric layer are comprised of silicon dioxide ([0013]).
With regard to claim 14, Snyder teaches, in Fig 1, that the first source/drain region is a drain of the extended-drain metal-oxide-semiconductor device ([0010]).
With regard to claim 15, Snyder teaches, in Fig 1, a first well (104) in the substrate; and a second well (103) in the substrate, wherein the first source/drain region is positioned in the first well, the second source/drain region is positioned in the second well, the first source/drain region, the second source/drain region, and the first well are doped to a first conductivity type (n-type), and the second well is doped to have a second conductivity type (p-type) of opposite polarity to the first conductivity type.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US 2020/0091340) in view of Chan et al. (US 8969962).
With regard to claim 13, Snyder teaches most of the limitations of this claim as set forth above with regard to claim 1.
Snyder does not explicitly teach a gate dielectric layer positioned between the gate electrode and the first portion of the first dielectric layer.
Chan teaches, in Fig 5, a gate dielectric layer (320) positioned between the gate electrode (220) and the first portion (210) of the first dielectric layer, “to reduce the size of power semiconductor devices still having increased breakdown voltages yet without substantially compromising the Ron,” (column 2, lines 1-10).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the structure of Snyder with the additional gate layer of Chan to reduce the size of power semiconductor devices still having increased breakdown voltages yet without substantially compromising the Ron.
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to anticipate or render obvious claimed limitations of wherein the first dielectric layer includes a side surface and a third portion positioned on the substrate laterally between the second portion of the first dielectric layer and the side surface, and the third portion of the first dielectric layer has a third thickness that is less than the second thickness, as set forth in claim 2, when taken in concert with all the limitations of claim 1.  Claims 3-9 depend from claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829